Citation Nr: 1435721	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic left knee pain.

2.  Entitlement to service connection for chronic chest pain with numbness in the upper left extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2003 and in the Army National Guard from January 2003 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement in February 2008 and was provided with a statement of the case in September 2008.  The Veteran perfected his appeal with a September 2008 VA Form 9.

The Veteran testified at a travel Board hearing in March 2010 and a copy of that transcript is of record.  

In a June 2010 decision, the Board remanded the claim for further development.  The Board notes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus were granted by the Appeals Management Center (AMC) in December 2011.  To date the Veteran has not disagreed with the assigned rating or effective dates for these issues.  As such, the issues are no longer before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Veteran's Virtual VA file reveals a July 2014 Appellate Brief.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left knee disability manifest by pain.  

2.  The Veteran does not have a current diagnosis of a chest disability manifest by chronic chest pain with numbness in the upper left extremity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for a chest disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in March 2007.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's September 1999 enlistment examination and post-service VA treatment records have been associated with the claims file.  The Board notes that the RO/AMC has made several attempts to locate additional records from the Veteran's service treatment records from his active duty service and National Guard service, including request in April 2008, June 2008, June 2010, July 2010, and August 2010.  Additionally, the Veteran was notified of the RO/AMC inability to obtain his National Guard records in September 2010.  The Board thus finds that a further remand is unnecessary.  The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this Veteran's claim was undertaken with this duty in mind.

The Board also notes that the Veteran identified pertinent private treatment records at the March 2010 Board hearing.  The Veteran was afforded an opportunity to submit release forms in order for the VA to obtain those records.  However, to date the Veteran has not responded.  The Board notes that duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, further remand to obtain these records is not necessary.  

The Veteran was afforded VA examinations for his claims in July 2010.  The Board finds that the VA examination reports are adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal and suggested the Veteran submit the private treatment records he identified at the hearing.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.  

The Board is also satisfied that there has been substantial compliance with the June 2010 remand directives, which included allowing the Veteran to identify pertinent private treatment records, attempting to obtain outstanding service treatment records, and affording the Veteran VA examinations to determine the nature and etiology of his claimed conditions.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a left knee disability and chest disability that are related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As stated above, the only service treatment records associated with the Veteran's claims file are his September 1999 enlistment report of medical examination and report of medical history.  Both are absent of any reference to a left knee or chest condition.  

The Veteran testified at the March 2010 Board hearing that he twisted his left knee in-service during a road march.  The Veteran reported that after he injured his knee in service he was told to ice it down, put a wrap on it as necessary, and was given Motrin for the pain.  The Veteran reported that he continued with the mission but over time his knee has gotten worse and worse.  The Veteran reported that he attended sick call on one other occasion and was again told to ice down his knee, wrap it, and take Motrin.  The Veteran reported that no x-rays were taken and he was not hospitalized for his condition.  The Veteran reported that he was currently still having trouble with his left knee.  The Veteran also reported that his private physician told him that he had cartilage damage in his left knee.  The Veteran also reported that he had not sustained an injury to his knee since service.  The Veteran reported that currently if the pain in his knee is severe he will take Motrin. 

The Veteran also testified that he experienced an immediate sharp pain in his lower left cavity a while performing sit-ups during physical training (PT).  The Veteran described the pain as feeling as if someone was poking him from inside his rib cage with a knife.  The Veteran reported that it hurt to take a breath and to catch his breath.  The Veteran reported that he went to the hospital and his chest pain was treated with Motrin and the physicians conducted several test, including an EKG.  The Veteran reported that he did not recall receiving a diagnosis.  The Veteran reported that currently he feels a "little bit of numbness" and a tingling sensation through his left arm.  The Veteran reported that currently if the pain in his chest is severe he will take Motrin.  

The Veteran was afforded a VA examination in July 2010 to determine the nature and etiology of his claimed knee pain.  On physical examination the Veteran was negative for bumps associated with Osgood-Schlatter's disease; crepitation; mass behind the knee; clicks or snaps; grinding; instability; patellar abnormality; meniscus abnormality; abnormal tendons or bursae; or other knee abnormalities.  X-ray's revealed no abnormalities of the left knee.  The examiner concluded that it was less likely as not that the Veteran condition was caused or aggravated by service.  The examiner explained that there was no distinct injury or trauma recalled by the patient or documented in his claims file that would explain the Veteran's left knee pain.  The examiner also noted there was no objective abnormality of the knee.  The examiner noted that the Veteran reported the pain began after a run in service.  The examiner also noted that currently his pain only occurs with running and has not occurred in over a year.  The examiner also concluded that it was possible that he injured his knee prior to the run and when he ran in service it became manifest.  

The Veteran was also afforded a VA examination in July 2010 to determine the nature and etiology of his chest pain.  The Veteran reported that he first started having chest pains in 2002 that felt like "pins poking me from the inside out".  The Veteran denied a cardiac history of myocardial infarction; rheumatic fever; hypertension; hypertensive heart disease; heart rhythm disturbance; valvular heart disease including a prosthetic valve; congestive heart failure; other heart diseases; angina, dizziness; syncope; fatigue; dyspnea; or continuous heart medication.  The Veteran also denied a pulmonary history of non-productive cough; productive cough; wheezing, dyspnea; non-anginal chest pain; hemoptysis; fever; anorexia; and night sweats.  On cardiac examination, the examiner found no evidence of congestive heart failure or pulmonary hypertension.  On pulmonary examination, there was no evidence of abnormal breath sounds.  The examiner concluded that the Veteran's chest pain was not caused by or a result of active military service.  The examiner explained that the Veteran's chest pain was not descriptive of cardiac chest pain.  The examiner noted that it had no associated symptoms and the Veteran had a normal ECG. The examiner noted that the Veteran himself did not feel like it was his heart and the examiner would agree with this statement.  The examiner also noted that the Veteran would need further workup if the chest pain returns but at the time of the examination there was no pain present and no need for further workup.  The examiner further concluded that he could find no condition present that would relate to any activity in the service.  

As such, based on the evidence above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has a current left knee disability manifest by pain or a current chest disability manifest by chronic chest pain with numbness in the upper left extremity.  

The Board acknowledges the Veteran's assertions that he has a left knee disability and a chest disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a left knee disability or a chest disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has current diagnoses of a left knee disability or a chest disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has current diagnoses of a left knee disability or chest disability.    

The Board notes that at the March 2010 Board hearing the Veteran testified that this private doctor told him he had a left knee cartilage problem.  However, as stated above, the Veteran has not submitted this evidence.  Additionally, the Board notes that hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence.").  Therefore, the Veteran's lay account of what he was told by his physician does not constitute competent medical evidence.

Instead, the Board finds the July 2010 VA examinations to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the July 2011 VA examiner is a VA attending physician and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the July 2010 VA opinions are shown to have been based upon a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the July 2010 VA examiner's opinions are consistent with the evidence of record that shows the Veteran has reported symptoms of pain and tingling, but there is no competent and credible evidence of record that shows the Veteran has current diagnoses of a left knee disability or a chest disability.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The also Board notes that pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for chronic left knee pain is denied.  

Entitlement to service connection for chronic chest pain with numbness in the upper left extremity is denied




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


